 GREENCONSTRUCTION CO.GreenConstructionCompanyandInternationalUnion of Operating Engineers, Local 303. Case19-CA-4284January 7, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn August 26, 1969, Trial Examiner StanleyGilbert issued his Decision in the above proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices butrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter, theRespondentfiled limited exceptions to the Trial Examiner'sDecisionand a supporting brief. The GeneralCounsel and Charging Party did not file exceptionsor briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the limited exceptions andbrief, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.' In the absence of exceptions,we adoptpro formathe Trial Examiner'srefusal to issue a remedial order for the violation he found of Section8(a)(5) and(1) and his recommended dismissal of the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,TrialExaminer:Based upon acharge filed on February17, 1969,by International UnionofOperating Engineers,Local 303,AFL-CIO,hereinreferred to as the Union,the complaint herein was issuedMay 2,1969.SaidcomplaintallegesthatGreenConstructionCompany,referredtohereinastheCompany or Respondent,engaged in conduct violative ofSection 8(a)(5) and(1)of the Act.Respondent, by itsanswer,denies that it committed the unfair labor practicesalleged in the complaint.180 NLRB No. 85577Pursuant to notice, a hearing was held in Ephrata,Washington, on June 14, 1969, before me. Appearanceswere entered on behalf of the General Counsel andRespondent, but no appearance was entered on behalf oftheUnion as the Charging Party. Briefs were receivedfrom the General Counsel and Respondent within the timedesignated therefor.Upon the entire record' in this proceeding and uponobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYRespondent is an Iowa corporation engaged in variousheavy construction projects.The construction projectinvolved in this proceeding is at the Grand Coulee Dam,Washington, which the Respondent is engaged in on acontractbasis for the Bureau of Land Reclamation.Respondent annually does a gross volume of business inexcessof $500,000 and annually purchases goods andsupplies which originate outside the State of Washingtonin excessof $50,000.As is admitted by it, Respondent is, and has been at alltimes material herein, an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDAs is admitted by the Respondent, at all times materialherein the Union has been a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn April 4, 1968, the Union was certified as thebargainingrepresentativeof the following describedbargaining unit:All employees of the Respondent engaged in fieldsurvey work at Grand Coulee, Washington, excludingofficeclerical,professionalemployees,guardsandsupervisorsasdefined in the Act and all otheremployees.On or about April 9, 1968, Respondent and the Unionagreed to and executed a collective-bargaining agreementcovering the employees in the above-described unit. OnNovember 6, 1968, the following four employees, Fred W.Kelsey,Walter Liebenow, Roy L. McCulley, and GaryGreen, comprised the entire membership of the aforesaidbargaining unit.On said date, November 6, 1968, theRespondent terminated the employment of all four saidemployees without prior notice to or consultation with theUnion.GeneralCounsel contends that this conductconstituted a violation of Section 8(a)(5) and (1) of theAct in that the Respondent took such action "without firstaffording the Union an opportunity to bargain about theeffects of the termination upon the unit." The GeneralCounsel represented at the hearing that the "Respondentand the Union did negotiate and bargain on the 10th ofFebruary [1969] about the decision [to terminate theemployees]." It was stipulated at the hearing that the'Due to a partial failure of her recording equipment,the reporter wasunable to transcribe a portionof thetestimonyof Fred W Kelsey. TheGeneral Counsel and Respondent stipulated to the substance of the missingpart of Kelsey's testimony which stipulationwas receivedinto the recordby the TrialExamineras TX Exh. I 578DECISIONSOF NATIONALLABOR RELATIONS BOARDtermination was solely for economic reasons. It appears tobe the General Counsel's position that between November6, 1968, and February 10, 1969, the Respondent concealedthe permanent nature of the terminations and thereby"dulledtheUnion's senses as to the necessity ofbargaining about the effect of the decision to terminate,"thus preventing it from bargaining more effectively.At the time material herein, the Respondent wasworkingona contract from the Bureau of LandReclamation to excavate certain land in connection withthe Coulee Dam. Although the Respondent was furnishedwith surveys prepared by the Bureau, it hired its ownsurveycrew to check the accuracy of the surveysfurnished.The Respondent was not required to do sounder its contract,butapparentlyundertook thisadditional work at its own expense.As is stated above, on November 6, 1968, the aforesaidfour surveyors (comprising the bargaining unit) wereterminated by Dillon, Respondent's project engineer. FredKelsey was the only witness called by the General Counselto testify as to the incident of the discharge. According toa stipulation of the parties, his testimony, in substance,was as follows:David Dillon notified me of the termination. He said,"I have bad news. We are laying off the survey crew foreconomic reasons and are going to try it that way. Wemay call you back in a couple of months." I replied,"In a couple of months we might be scattered to thefour winds."Dillon testified as follows:Q. At the time that you informed them that theywere being terminated, did you make any comments asto their reemployment or rehiring them?A. No, I didn't. On the contrary, I told them that wedid not want them to feel obligated to stay in the areabecause of the uncertainty as to whether or not theywould be rehired. If they had any opportunity to go towork with anyone else, they should take it.It is found from the above testimony of Kelsey andDillon,which is not substantially at variance, that whenthe four employees were terminated they were informedthat the Respondent intended to determine whether itcould eliminate the expense of checking Governmentsurveys and that it was uncertain whether it would everresume the checking and rehire them. It is further foundthat Dillon stated that it might be decided in a couple ofmonths to call them back, but also indicated that theemployees should not rely on that possibility. Thesefindings are based on the above credited testimony ofKelsey and Dillon.The surveyors notified Young, the business manager oftheUnion, and Charles C. Lacey, the Union's businessrepresentative,thattheiremploymenthadbeenterminated.Dillon testified that on the day of theirdischarge he received a call from Young.' Dillon testifedto their conversation as follows:Mr. Young called me and said that he had beeninformed that we had terminated all four members ofour survey crew. He had been told that the governmentwould now take over the work that our survey crew hadbeen doing and that we were going to be subcontractingthe work to the federal government and that he wanted'itisnot clear from Young's testimony when he learned of thetermination of the employees and when he called Dillon.However,since hedid not deny Dillon's testimony that it was on the day of the termination,Dillon's testimony as to the date is credited.to inform me that during the course of a conversationwith someone that he had found out the TechnicalEngineers union could strike the Bureau of Reclamationat thejobsite for this practice and that they wereplanning on doing so.Q. Did you advise him as to whether or not you weresubcontracting any work to the Bureau?A. Yes.I told him that we were not subcontractingwork to the Bureau and that the Bureau wasn'tgoingtobe doing our survey work.Itold him that oursurveyors were simply checking the Bureau'swork.Q. Did you have any conversation as to whether ornot these men would be rehired by Green ConstructionCompany?A. I didn't talk about that at that time because Mr.Young seemed to be more concerned with telling metheTechnicalEngineerswere going to strike thegovernment because the government was doing theirwork. We didn't get into any discussion about how longthey would be off.Young was called as rebuttal witness and did not deny theabove testimony of Dillon. He did deny that he wasadvised by Dillon that the employees should seek otherwork. However, Dillon did not testify that he gave suchadvice to Young in the course of this conversation. It isnoted that Young further testified in the course of hisrebuttal testimony that, in his conversation with Dillon, heasked Dillon "what the future plans were" and that Dillonadvised him that in the event Respondent would requirethe surveyors, "and there was every indication that theywould require them," he would recall them. On the otherhand, as indicated above, Dillon testified that there wasno conversation about rehiring the surveyors. There is agreater probability that Young, in his capacity as anofficial of the Union, would inquire about the Company'splans with respect to the possibility of the reemploymentof the dischargees and it is quite likely that Dillon, whoimpressed the Trial Examiner as a credible witness, failedto recall that portion of their conversation. Therefore, theabove testimony of Dillon is credited except that portionof Dillon's testimony that there was no conversation aboutrehiring the employees. Young's testimony with regardthereto is credited.Lacey testified that he learned of the termination of theemployees from two of them either on the day of theirtermination or a day after, and that 2 days after thetermination he called Respondent and talked to BenHoward. It appears from the record that Ben Howard wasan assistant manager at the project and that while he dealtwith the unions with respect to hiring, he did not makeany decisions as to hiring or firing. According to Lacey,Howard informed him that "to the best of his knowledge"the surveyors shouldn't be "off" for a "long" period andsuggested that he contact Dillon, the project engineer,ostensibly to get more authoritative information. Althoughthe testimony of Lacey with respect to his conversationwithHoward is credited, it is apparent from the recordand it was made apparent to Lacey that Howard was notprivy to the decision to discharge the surveyors or to whatthe future plans of Respondent were with respect toresuming the survey and that such information should beobtained from Dillon.Lacey further testified that subsequently he attemptedto contact Dillon and was successful in reaching him 5days after the termination. According to Lacey, he asked GREENCONSTRUCTION CO.Dillon about the Respondent's plans with respect to thesurvey crew and Dillon informed him that "he hoped hewould get them back by the first of the year." Dillontestifiedthathe did have a conversation with Laceyshortly after the termination. It appears from Dillon'stestimony that he was not too certain of the date of theirconversation and therefore Lacey's testimony that it wason the fifth day after the termination is credited. Dillon'stestimony as to the content of their conversation is asfollows:Mr. Lacey said that he had heard from the members ofthe survey party that we had laid them off and hadunderstood that the Bureau of Reclamation was goingtobe doing their work. He also asked when thesepeople would be put back to work. I told him that therewas no definite date as to when they would be put backtowork, but if they would be put back to work, itwould not be sooner than the end of January, 1969.Q. Did you have any conversation with Mr. Laceyregarding speaking to the surveyors?A. Yes. I said if he had any opportunity to put thesepeople on another job, he should place them because ofthe uncertainty of when they would be called back.Q. Do you recall what his response was?A. At the time I think he said there wasn't enoughwork around the state to find these people work and iftherewas a possibility of uscallingthem back, hewould just as soon leave these four people in the area.Lacey was recalled as a rebuttal witness and denied thathe was advised by Dillon that the employees should seekother work. However, he did admit, on cross-examination,that Dillon "didn't say for sure" that he would call themback.Both Lacey and Dillon impressed the Trial Examiner aswitnessesattempting to testify to the best of theirrecollection. In view of Dillon's uncontradicted testimonythat he told the employees when he terminated them notto feel obligated to stay in the area because it wasuncertain that they would be rehired, it appears morelikely than not that he indicated to Lacey that thesurveyors would be well advised to seek work elsewhere.Therefore, that aspect of his testimony is credited as is therestof his testimony concerning his conversation withLacey. However, Lacey's testimony is credited that Dillonsaid he "hoped" he would rehire the men about the "firstof the year" (rather than at the "end of January," asDillon testified). This is predicated on the fact that Dillontestified that he received a call from Lacey about the 10thof January inquiring as to when the survey crew would beput back to work, which tends to indicate that Dillonstated around the first of the year instead of the end ofJanuary.Dillon testified that, at that time, he told Lacey againthat "we were not certain if the survey crew would be putback to work and because of that fact we could not givethem a definite date or whether they would be put back towork." Lacey did not testify whether or not he had such aconversation with Dillon and when he was recalled as arebuttalwitness he did not deny Dillon's testimony withregard thereto. Therefore, it is credited.Lacey did testify that he had two conversations withHoward in the first half of January and that on the firstoccasionHoward stated to him that "he felt that theycouldbe back by mid-January" and on the secondoccasion that the work now being performed did notrequire the surveyors to be present but he did look for itto be around the first of February. This testimony of his579conversations with Howard are not denied and thereforeare credited.3 However, in view of the finding hereinabovethat it was made apparent to Lacey that Dillon was theperson who would have the information as to rehiring thesurveyors, this testimony as to his conversations withHoward are of little materiality in view of theabove-credited testimony of Dillon with respect to hisconversation with Lacey at about the same time.Lacey testified that on February 10 he went to thejobsite and spoke to a Mr. Winnes and Gerald Olson.Olson is the Respondent's project manager; it is not clearwhat position Winnes held with Respondent except that itappears reasonable to assume that he was in the higherechelon of Respondent's management. Lacey testified thathe understood Winnes was the project manager At thatpoint, according to Lacey's testimony, he was told byWinnes that "he did not intend to use their surveyors anylonger." Lacey also testified that he did not contact theRespondent after that date. The above testimony of Laceyisuncontradicted and is credited. It should be noted thatthe General Counsel in his brief states as follows:In the present case, the date of February 10, 1969 isimportant for at that date the permanency of thedecisiontoterminatethesurveycrewwascommunicated to the Union. No subsequent demandsby the Union were made to bargain concerning thesurvey crew.Concluding FindingsFrom the above analysis of the testimony, it is foundthaton the day of the termination and on severaloccasionsthereafter,theUnionwas informed byRespondent that it had decided toascertainwhether itcould dispense with the work of the survey crew and thatitwas uncertainwhether the surveyors would or would notbe required in the future.It isfurther found that theUnion did not on the day of the termination, or at anytime thereafter, request that Respondent bargain with it asto the effects of Respondent's decision upon the surveyors.GeneralCounsel conceded that the discharges weresolelymotivated by economic reasons, and it is found thatthere isnothing inthe record to indicate otherwise. Whilethere isno issue asto Respondent's motive insofar as thedischargeaction itself is concerned, it appears thatGeneral Counsel has raised the issue of Respondent's"state of mind" with respect to when the decision wasmade to permanently discontinue the checking ofGovernment surveys and with respect to whetherRespondentconcealed such a decision from the Unionuntil February 10, 1969.It appears from the credited testimony of Gerald Olsonthat because of the nature of the construction industry (inthat it isnot a continuingoperation) it is customary to layoff or terminate employees without prior notification tothe Union when a particular phase of construction theyare workingon iscompleted. The Trial Examiner is of theopinion that the Respondent regarded the termination ofthe survey crew as being no different from the terminationof employees at the completion of a phase of construction,and therefore it did not consider that it was under anobligation to give the Union prior notice or to bargainwith the Union with respect to such action.'Howard was not called as a witness.'There is no contention that the work of the survey crew wassubcontracted,nor is there any basis for finding that it was. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDItisconcluded that on, or prior to, November 6,Respondent came to the decision to experiment witheliminatingthe checking by its own survey crew of theGovernment surveys and therefore discharged the foursurveyors on November 6, 1968 It is further concludedthatduring the period from November 6, 1968, toFebruary 10, 1969, the Respondent was uncertain as towhether the experiment would be successful or whether itwould have to resume checking the Government surveys.There is nothing in the record which would support afinding that it arrived at a decision prior to February 10,1969, that it could permanently dispense with the surveycrew. Therefore, it is concluded that the record will notsupporta finding that the Respondent attempted tomislead the Union or the employees as to whether thedischarges were or were not permanent. In view of theaforementioned practice in the industry, it is inferred thatRespondent assumed it was under no obligation to notifyor bargain with the Union about its action with respect tothe survey crew and, therefore, had no reason to concealany of the facts concerning such action.In his brief General Counsel states that he relies heavilyonDixie-Ohio Express Company,167NLRB No. 72.While some of the principles enunciated in that decisionare applicable hereto, the facts therein are considerablydifferentfrom the facts in the instant case. In theDixie-Ohiocase there was a change in the operations, notaneliminationofaportionoftheoperations.Furthermore, in theDixie-Ohiocase, the Board pointedout that the respondent therein not only failed to give theunion advance notice "but indeed rejected the union'sprior specific requests for such notice." Furthermore, theBoard found in theDixie-Ohiocase that "the Respondentdeliberately determined, as a voluntary assertion of itsown alleged prerogatives, that it would conceal from theUnion what layoffs it proposed to make before effectingthem." In the instant case there is no basis for findingthat there wasadeliberateattempt to concealanyinformationaboutthedischarges,nor,asstatedhereinabove, is there any basis for finding in this case thatthe Respondent had decided to permanently discharge theemployees on November 6 and concealed the permanentnature of its decision from the Union until February 10,1969.It is the opinion of the Trial Examiner, however, thatthe Respondent was under an obligation to give the Unionadvance notice of its intention to discharge the surveyorsasan experiment and that it was uncertain that theywould ever be rehired. Although it is not the practice intheindustrytogiveadvancenoticeof layoffs orterminationswhen a phase of the construction iscompleted, the decision to discontinue the survey workwas not predicated upon completion of a phase of thework but on a change in plans of managementcomparable to a management decisionin anenterprise toterminate a portion thereof.Based upon the decision of the Board inOzark Trailers,Inc .161NLRB 561, it is concluded that Respondent wasunder an obligation to give notice to the Union of itsintentionswith respect to its survey crew in order toafford the Union an opportunity to bargain with it withrespecttotheeffectsof such intentions upon theemployees. This it did not do until the day dischargeswere effect and the failure to give such notice constituteda violation of Section 8(a)(5) and (1) of the Act. It isnoted, however, that the record issilentas to how manydays, if any, in advance of the discharges, the decision wasmade to take such action.Respondentreliesupon the Supreme Courtdecision inTextileWorkersv.DarlingtonManufacturing Co.,380U.S. 263 and other cases such asN.L R B. v. AdamsDairy, Inc.,322 F.2d 553, as a defense in this proceeding.In theOzarkcase,supra,the Boardmade itclear that theabovecasesreliedupon by the Respondent do notconstitute a basis for finding that an employer who ispartially closing his operations is not required to notifytheUnion of hisintentions(so that the Union maybargain with respect to the effects on the employees). It is,of course, no defense that the Respondent was unaware ofits above-described obligation under the ActThis caseisuniquein that at the time the Respondentdischarged the employees and continuing apparently untilFebruary 10, 1969, it had not determined whether thedischargeswould be permanent or whether it wouldresumeits survey operations. It was incumbent upon theUnion, when it was apprised by the Respondent of thefacts on the day of the termination of the employees, torequest bargaining, if it desired the Respondent to bargainwith it. The Union did not make such a request It wouldbe inappropriate to hold, in these circumstances, that theUnion was entitled to wait until the decision was reachedtomake the discharge permanent before it requestedbargainingabout the decision effected on November 6,1968 It is the opinion of the Trial Examiner that byfailing to request the Respondent to bargain on November6,1968, the Union indicated it was not interested inbargainingabout the Respondent's action on that date.'The General Counsel concedes that since the Union failedto request bargaining with respect to the decision (onFebruary 10, 1968) to make the discharges final, theRespondent was relieved of any obligation to bargain withrespect thereto. In any event the Union had advancenotice on severaloccasions,commencing on November 6,1968, that the discharges might be permanent.It is concluded that, in the circumstances of this case,Respondent's aforementioned violation of Section 8(a)(5)and (1) of the Act was not a willful disregard of itsobligationunder the Act, but merely the result of amistakenassumption that no such obligation existed. It isfurther concluded that after the Union was apprised onNovember 6, 1968, of the decision of Respondent withrespect to the surveying crew and made no request thatRespondentbargainwithitwithrespectthereto,Respondent's obligation under Section 8(a)(5) and (1) ofthe Act terminated.On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(5) and (1) of theAct by failing to notify the Union in advance of itsdecision to experiment with dispensing with the services ofthemembers of the bargaining unit represented by theUnion and afford the Union an opportunity to bargain'itappears from the credited testimony that the Union was primarilyinterested in determiningwhether the survey work was being subcontractedand thereafter only in ascertaining whentheRespondentmight beresumingits check of the Government surveys It made no request of theRespondent to bargainwithitabout resumingthe checking operations GREEN CONSTRUCTION CO.581with respect to the effects upon the employees of such adecision.Although it has been found that the Respondent didviolate Section 8(a)(5) and(I) of the Act, it was no morethan a technical violation.The failure to give the Unionnotice was not a willful disregard of its obligations undertheAct,butratherwas based upon a mistakenassumption that no such obligation existed.Furthermore,themistake was not an unreasonable one in view of thepractice in the construction industry of generally notrequiring notices to unions of layoffs and terminations. Itismost remote that there will be a recurrence of theconditions existing in this case which led to the aforesaidviolationbyRespondentTheRespondent,by thisdecision,isnow enlightened as to what its obligations areunder the Act should it be considering a similar decisiontoeliminatea portion of its operations. Also, it isapparent that the bargaining unit which was affected bythe violation no longer exists. Therefore,itdoes notappear that it would effectuate the purpose of the Act torequire the Respondent to post a notice that it will notrepeat the violation in the future.Itishighly speculative that, if the Union had hadadvance notice of the Respondent's decision,itwould havebeen in a better position to bargain than it was onNovember 6, 1968, when it did receive notice of it. True,the information it received about the decision was onlyobtainedafter inquiry from the Union when it waspresented bya fait accompli,but this does not afford abasis for recommending an any more meaningful remedythan had the Respondent furnished the information on itsown initiative.While it might well have been appropriateto award backpay to the employees who were affected bythe decision for a period from the day of the dischargesuntil theRespondent bargained with the Union withrespect to the effects of the decision to experiment withdispensing with their services, it appears that on the dayof the discharges the Union,having had notice, made norequest of Respondent then or thereafter to bargain withit.Consequently it would not appear appropriate to awardbackpay beyond the very day of the discharges.Inview of the foregoing observations,itwillberecommended that the complaint be dismissed.RECOMMENDED ORDERIt is hereby ordered that the complaint be, and it ishereby, dismissed in its entirety.